     Case 3:17-cr-02970-H Document 38 Filed 11/10/20 PageID.179 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 17CR2970-H
12
                                  Plaintiff,
13                                                        ORDER DENYING DEFENDANT’S
                  v.                                      MOTION FOR RECONSIDERATION
14                                                        FOR POST-SENTENCING
15   DORA YVONNE ACUNA GONAZLES,                          REHABILITATION
16                                Defendant.              (Doc. No. 35.)
17
18          Pending before the Court is Defendant Dora Yvonne Acuna Gonzales’ motion
19 for reconsideration for post-sentencing rehabilitation pursuant to Title 18 U.S.C. §
20 3742(e)1. (Doc. No. 35.) The Government opposes the Defendant’s motion on the
21
     1Title 18 U.S.C. § 3742(e) provides:
22
     Consideration.--Upon review of the record, the court of appeals shall determine whether the
23   sentence--
             (1) was imposed in violation of law;
24           (2) was imposed as a result of an incorrect application of the sentencing guidelines;
             (3) is outside the applicable guideline range, and
25                   (A) the district court failed to provide the written statement of reasons required by
                          section 3553(c);
26                   (B) the sentence departs from the applicable guideline range based on a factor that--
                             (i) does not advance the objectives set forth in section 3553(a)(2); or
27                           (ii) is not authorized under section 3553(b); or
                             (iii) is not justified by the facts of the case; or
28                   (C) the sentence departs to an unreasonable degree from the applicable guidelines
                         range, having regard for the factors to be considered in imposing a sentence, as
                                                      1
                                                                              Case No. 17CR2970-H
      Case 3:17-cr-02970-H Document 38 Filed 11/10/20 PageID.180 Page 2 of 3



 1 grounds that the statute cited by the Defendant is only applicable when a court of
 2 appeals reviews a sentencing on appeal. (Doc. No. 37.) The Court agrees with the
 3 Government. “[Title] 18 U.S.C. § 3742 deals with review of a sentence after an appeal
 4 by the defendant or the Government, and the District Court does not enter into this
 5 process unless the Court of Appeals remands for resentencing.” Lunn v. United States,
 6 No. 1:16CR19-4, 2020 WL 3529823, at *1 (M.D.N.C. June 30, 2020) (Osteen, J.).
 7 Furthermore, the Supreme Court in Pepper v. United States, 562 U.S. 476 (2011) held
 8 that “when a defendant's sentence has been set aside on appeal, a district court at
 9 resentencing may consider evidence of the defendant's post sentencing rehabilitation
10 and that such evidence may, in appropriate cases, support a downward variance from
11 the now-advisory Federal Sentencing Guidelines range.”
12          In this case, the Defendant pled guilty and waived her right to appeal her
13 sentence pursuant to the plea agreement. (Doc. No. 19 at 11.) The Defendant did not
14 attempt to file an appeal of her sentence and the sentence has not been set aside by the
15 Court of Appeals. Thus, this Court does not have the authority to resentence the
16 Defendant and in the process consider her post-sentencing rehabilitation. See United
17 States v. Briceno, No. 11-20076-2, 2016 WL 3418489, at *1 (E.D. Mich. June 22,
18 2016) (Tarnow, J.) (“Defendant has not appealed her sentence nor had it set aside on
19 appeal, therefore there is no authority for the Court to adjust her sentence [under §
20 3742(e)].”); See also United States v. Handa, 122 F.3d 690, 691 (9th Cir. 1997), as
21 amended on reh'g (Aug. 4, 1997), cert. denied, 522 U.S. 1083, 118 S.Ct. 869, 139
22 L.Ed.2d 766 (1998) (“A district court does not have inherent power to resentence
23 defendants at any time. Its authority to do so must flow either from the court of appeals
24 mandate under 28 U.S.C. § 2106 (1982) or from Federal Rule of Criminal Procedure
25 35.”) (citations omitted).
26
                        set forth in section 3553(a) of this title and the reasons for the imposition of the
27                      particular sentence, as stated by the district court pursuant to the provisions of
                        section 3553(c); or
28          (4) was imposed for an offense for which there is no applicable sentencing guideline and is
                plainly unreasonable.
                                                       2
                                                                               Case No. 17CR2970-H
     Case 3:17-cr-02970-H Document 38 Filed 11/10/20 PageID.181 Page 3 of 3



 1         For the forgoing reasons, the Court DENIES the Defendant’s motion for
 2 reconsideration for post-sentencing rehabilitation pursuant to Title 18 U.S.C. §
 3 3742(e).
 4         The Clerk is directed to send a copy of this order to the Defendant.
 5         IT IS SO ORDERED.
 6         DATED: November 10, 2020            ________________________________
                                               HONORABLE MARILYN L. HUFF
 7                                             UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                                                   Case No. 17CR2970-H
